Title: To George Washington from Colonel Ann Hawkes Hay, 16 January 1778
From: Hay, Ann Hawkes
To: Washington, George



May it please your Excellency
Camp Valley ForgeJanuary 16th 1778

The disagreable Situation to which I am reduced by the Ravages of the British Troops, will I hope sufficiently apologize for my troubling your Excellency with this Memorial to inform you, that I was appointed a Deputy Commissary under the late Commissary Trumbull and acted in that Department till he resigned, with his Resignation my appointment ceased of Course, being at a Distance from the Army and having no Knowledge or Acquaintance with the present Commissary, I was not continued in Office by him nor did I make any application to him for that Purpose, living in a part of the Country which was in Danger of being invaded, and having the command of a Regiment of Militia, I thought I might better serve my Country by remaining there than by seeking a Post which might call me from my Regiment and leave that part of the Country exposed—I therefore remained there till the Enimy landed at Kings Ferry on the 12th of October last—when having no Force sufficient to make head against them, and not receiving any support from the Army stationed at Peeks Kill, I was oblidged to retire before the British Troops, who Immediately set fire to, and consumed my House, Barn, Stables, Hay, Grain, and Flax with a Number of Valuable Articles which were in the House.
This Misfortune has reduced my Family to such a disagreable Situation as lays me under a Necessity of intreating your Excellency’s influence in procuring me some Post in the Commissary’s or some other Department, whereby I may be enabled to provide for my Family and do the most Essential Service to my Country. I am with great Respect Your Excellency’s Most Obt Humble servt

A. Hawkes Hay

